      Case 19-70167          Doc 4    Filed 02/09/19 Entered 02/09/19 13:50:30                   Desc Financial
                                     Management Requireme Page 1 of 1
Form fmgtreq

                                    UNITED STATES BANKRUPTCY COURT

                                               Central District of Illinois

                                                  226 US Courthouse
                                                 600 E Monroe Street
                                                 Springfield, IL 62701

In Re: Amber Nicole Barnard and Timothy Ray Barnard Case No.: 19−70167
Debtor
                                                    Chapter: 7


 NOTICE RE: FINANCIAL MANAGEMENT/DEBTOR EDUCATION REQUIREMENT


Notice is hereby provided:


Pursuant to the Bankruptcy Abuse Prevention and Consumer Protection Act of 2005, every individual debtor (both
debtors in a joint case) filing under Chapters 7 and 13 must complete an approved financial management course and
file certification of completion with the court in order to receive a discharge.

The required certification consists of Official Form 423 Certification About a Financial Management Course. For
cases assigned to Judge Perkins, the requirement may be met by filing either Official Form 423 Certification About a
Financial Management Course or a certificate of completion from the personal financial management provider (for
each debtor in a joint case).

A list of approved courses may be found on the court webpage at www.ilcb.uscourts.gov.

For Chapter 7 cases, the required certification of completion must be filed prior to the deadline to file an objection to
discharge. This date can be found on the Notice of Meeting of Creditors (341 Notice).

For Chapter 13 cases, the required certification of completion must be filed prior to the final Chapter 13 plan
payment.

Dated: 2/11/19


                                                              /S/ Adrienne D. Atkins
                                                             Clerk, U.S. Bankruptcy Court



                                           ATTENTION DEBTORS:
                  Receive your court notices and orders by email through the DeBN program.
                                Same-day delivery. Convenient access. Free.
           Go to www.ilcb.uscourts.gov/debn for more information and to download the request form.



        Go to www.ilcb.uscourts.gov for information regarding this court's mandatory electronic filing policy.
